Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17, in the reply filed on 7/9/2021 is acknowledged.  Examiner notes that the restriction requirement and Applicant’s subsequent response stated group I contained claims 1-18; however, this was in error as claim 18 had already been canceled.  Therefore claims 1-17 are examined and claim 19 has been withdrawn from consideration.
Claim Objections
Claims 1, 2 and 9 are objected to because of the following informalities:  
Claim 1, line 3 recites “compressed air” and should recite “the compressed air”.
Claim 1, line 14 should end in a colon and line 23 should end in a comma.
Claim 2, line 7 recites “a first opening” and should recite “the first opening”.
Claim 9 recites “an axial direction” and should recite “the axial direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “a plurality of first cooling flow passages being disposed on an outer side in the radial direction centering on the rotation axis, extending in the axial direction, and being disposed aligned in the axial rotation direction, 
a plurality of second cooling flow passages being disposed on an inner side in the radial direction with respect to the first cooling flow passages, extending in the axial direction, and being disposed aligned in the axial rotation direction, […]
a plurality of third cooling flow passages being disposed on an outer side in the radial direction with respect to the first cooling flow passages, extend in the axial direction, and being disposed aligned in the axial rotation direction”.  
Claim 1 requires the passages to be “on an outer side” or “on an inner side”.  However, the figures show the passages to be within the part, not on the outer or inner side of the part.  It is unclear if this requires the passages to be on the outer (or inner side) as described by the claim or within the part as shown in the figures.  Additionally, both the plurality of first cooling flow passages and the plurality of third cooling flow passages are individually described as being on “an outer side”.  It is not clear if this is the same side or if they are each on respective outer sides.  Clarification is required.
Claim 3 recites “an inner side”.  It is not clear if this refers to the inner side recited in base claim 1 or a different element.  Clarification is required.
Claim 11 recites “a bypass connection pipe that is disposed in the axial rotation direction”.  It is not clear how something can be disposed in a direction.  Clarification is required.

Claims dependent thereon are rejected for at least the same reasons.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record are Schroder et al. (US 2002/0071762), Kitamura et al. (US 2012/0247121) and Hashimoto (US 2016/0251962).  Schroder teaches three pluralities of axially extending passages (60, 64, 54) connected by return passages (58, 62, 66 and 52); however, the return passages do not extend between the axially extending passages as described by claim 1 as best understood by the Examiner.  Kitamura teaches multiple pluralities of axially extending passages (see figure 4); however, these are all at the same radial location, unlike the Examiner’s best understanding of claim 1.  Hashimoto teaches two pluralities of axially extending cooling passages that are radially spaced from one another with a return passage, but is silent on three pluralities of cooling passages that are connected by the return passages as described by claim 1 as best understood by the Examiner.
Examiner’s Note
An interview with the Examiner to clarify the language of the claims to overcome the 112 rejections and the objections to the claims may expedite prosecution.  For example, some of the outside/inside language could be clarified by describing the elements with respect to their radial orientation, i.e. element 1 is radially outward of element 2.  The Examiner also reminds 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741